— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Comptroller, which denied petitioner’s application for accidental disability retirement. The sole issue is whether petitioner’s disability was the natural and proximate result of the 1975 accident in which he was involved. As the medical evidence, offered by qualified experts, was conflicting, it was within the Comptroller’s province to accord greater weight to the testimony of one doctor over another. Since respondents’ ex*732pert’s testimony furnishes substantial support for the Comptroller’s determination, it must be confirmed (Matter of Shaw v New York State Employees’ Retirement System, 78 AD 2d 708; Matter of Sica v New York State Employees’ Retirement System, 75 AD2d 927; Matter of Mathews v Regan, 69 AD2d 970, mot for lv to app den 48 NY2d 610). Determination confirmed, and petition dismissed, without costs. Sweeney, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.